—In a proceeding pursuant to Election Law article 16 to annul a determination of the Board of Elections of the County of Nassau, dated April 20, 1999, which denied the petitioner’s request to appoint inspectors pursuant to Election Law § 8-407 to supervise the casting of absentee ballots at nursing homes and residential health care facilities for a special election to be held on May 4, 1999, the appeal is from a judgment of the Supreme Court, Nassau County (Roberto, J.), entered April 27, 1999, which granted the petition, annulled the determination, and directed the Board of Elections to appoint the inspectors.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is denied, the determination is reinstated, and the proceeding is dismissed on the merits.
The refusal of the Board of Elections to appoint inspectors pursuant to Election Law § 8-407 was not arbitrary, capricious, or contrary to law (see, Matter of Colton v Berman, 21 NY2d 322, 329). Election Law § 8-407(1) provides that a board of elections “may”, by resolution, appoint inspectors to supervise the absentee balloting in nursing homes and residential health care facilities. The language of the statute as to whether to appoint inspectors is permissive, not mandatory. S. Miller, J. P., Sullivan, Joy, and Goldstein, JJ., concur.